Exhibit 10.3

 

OPTION PURCHASE AGREEMENT

 

THIS OPTION PURCHASE AGREEMENT (“Agreement”), is dated as of November 4, 2005,
and is entered into by and between DYNAMIC MATERIALS CORPORATION, a Delaware
corporation (“DMC”), and SPIN FORGE, LLC, a California limited liability company
(“Owner”), with regard to the following:

 

A.                                   The Owner owns certain real property (the
“Land”) located in Los Angeles County, California, commonly known as 1700 East
Grand Avenue, which is more particularly described on Exhibit A attached to this
Agreement and incorporated herein by this reference.  The Land, together with
all appurtenant easements and other appurtenances thereto, as well as all
buildings, structures, and other improvements located thereon and all fixtures
attached thereto, are referred to collectively as the “Property.”

 

B.                                     The Owner and DMC entered into a certain
Operating Lease dated as of March 18, 1998 and amended that Operating Lease by a
certain Agreement and Amendment to Operating Lease dated as of February 1, 2000
(as amended, the “Lease”).

 

C.                                     Also as of March 18, 1998, DMC and the
Owner entered into an Option Agreement dated as of March 18, 1998 giving DMC an
option (the “Option”) to purchase the Property from the Owner, which Option
Agreement has previously been amended five times (as amended, the “Option
Agreement”).

 

D.                                    DMC subleased the Property to
Aerojet-General Corporation (“Aerojet”) pursuant to that certain written
Sublease between DMC and Aerojet dated September 17, 2004 (the “Sublease”), a
copy of which is attached to this Agreement as Exhibit B. DMC also assigned its
rights in the Option to Aerojet pursuant to that certain written Option
Agreement between DMC and Aerojet dated September 17, 2004 (the “Option
Assignment”).  By the terms of the Option Assignment, Aerojet’s rights in the
Option terminated on August 1, 2005.

 

E.                                      DMC has approached the Owner about
further amending the Option Agreement to facilitate DMC’s possible sale of the
Property to a third party after it exercises the Option. The Owner has, instead,
proposed to DMC that it repurchase the Option.  The parties have reached
agreement on such a resale of the entire Option to the Owner on the terms and
conditions set forth in this Agreement so that, upon such resale, DMC will have
no further rights in the Option or the Option Agreement.

 

F. All capitalized terms used not defined herein or the Glossary of Terms
attached hereto shall have the meanings ascribed to those terms in the Option
Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.                                       Purchase of Option. DMC hereby agrees
to sell to the Owner and the Owner hereby agrees to buy from DMC the entire
Option and the Option Agreement, free and clear of

 

--------------------------------------------------------------------------------


 

any lien, claim, right of third party or other encumbrance, for the Purchase
Price and on the other terms herein set forth.

 

2.                                       Purchase Price.  The Purchase Price
(“Purchase Price”) for the Option and Option Agreement shall be Two Million
Three Hundred Thousand and No/100 Dollars ($2,300,000.00).

 

3.                                       Payment of Purchase Price.  The
Purchase Price shall be paid to DMC as follows:

 

(a)                                  Deposit.  On the date of this Agreement
(the “Effective Date”), the Owner shall pay to DMC outside of Escrow cash in the
amount of One Hundred Thousand Dollars ($100,000.00) (the “Non-Refundable
Deposit”). At the Close of Escrow (as defined below), the amount of the
Non-Refundable Deposit shall be credited towards payment of the Purchase Price. 
If the Escrow does not close, the Non-Refundable Deposit shall be applied as set
forth in this Agreement.

 

(b)                                 Cash Balance.  No later than two
(2) business days prior to the Scheduled Close of Escrow (as defined below), the
Owner shall deposit into Escrow the balance of the Purchase Price in cash, plus
such other funds as may be required for the Owner to satisfy all prorations and
other costs payable by it pursuant to the terms of this Agreement.  DMC shall
provide wiring instructions (“Wiring Instructions”) to the Escrow Holder prior
to the Scheduled Close of Escrow for the payment of the Purchase Price to DMC.

 

4.                                       Escrow and Deliveries Into Escrow.  DMC
and the Owner shall cause the Opening of Escrow (as defined below) to occur on
the Effective Date by taking the actions required of them in this Section 4.

 

(a)  Owner agrees to deliver into the Escrow within three (3) business days of
the date hereof each of the following:

 

(i)                                     a fully executed counterpart of this
Agreement, duly executed by Owner;

 

(ii)                                  two fully executed counterparts of an
agreement in the form of the Amended and Restated Option Agreement attached
hereto as Exhibit C (the “Amended and Restated Option Agreement”), duly executed
by Owner;

 

(iii)                               two fully executed counterparts of an
assignment of the Sublease (the “Sublease Assignment”) in the form of Exhibit D
attached hereto, duly executed by Owner; and

 

(iv)                              the amount of any cash prorations computed in
accordance with Paragraph 10 and which are payable by Owner.

 

(v)                                 The Owner also agrees to pay the remaining
amount of the Purchase Price into Escrow no later than two (2) days prior to the
Scheduled Close of Escrow.

 

--------------------------------------------------------------------------------


 

(b) DMC agrees to deliver into the Escrow within three business days after the
date hereof each of the following:

 

(i)                                     a fully executed counterpart of this
Agreement, duly executed by DMC;

 

(ii)                                  two fully executed counterparts of the
Amended and Restated Option Agreement, duly executed by DMC;

 

(iii)                               two fully executed counterparts of the
Sublease Assignment, duly executed by DMC;

 

(iv)                              a fully executed quitclaim deed in the form of
Exhibit E to this Agreement, duly executed by Aerojet and in recordable form
(the “Aerojet Deed”); and

 

(v)                                 a fully executed quitclaim deed in the form
of Exhibit F to this Agreement, duly executed by DMC and in recordable form (the
“DMC Deed”).

 

(c)                                  Within five (5) days after the Opening of
Escrow, the Escrow holder shall deliver a letter to the parties confirming the
date of the Opening of Escrow.

 

5.                                       Conditions to the Close of Escrow.

 

(a)                                  [Intentionally deleted.]

 

(b)                                 Conditions Precedent to DMC’s Obligations.
 The Close of Escrow and DMC’s obligations with respect to the transaction
contemplated by this Agreement are subject to:

 

(i)                                     Owner’s Deliveries.  The Owner having
delivered the funds and documents it is required by this Agreement to deliver
into the Escrow.

 

(ii)                                  Breach of Warranty.  Each representation
and warranty of the Owner herein shall be true and correct as of the Close of
Escrow.  Escrow Holder shall assume that this condition has been satisfied
unless notified to the contrary in writing by DMC prior to the Close of Escrow.

 

(c)                                  Failure of Close of Escrow.  If the Escrow
fails to close for a reason other than DMC’s default under this Agreement,
(i) this Agreement and the Escrow shall terminate, (ii) the Non-Refundable
Deposit shall be retained by DMC as liquidated damages in accordance with the
provisions of Paragraph 13 (b) of this Agreement and (iii) the Option Agreement
as amended by the Amended and Restated Option Agreement shall become effective
as of 12:00 a.m. February 1, 2006 (the “Restated Option Agreement Effective
Date”).  Unless and until the Amended and Restated Option Agreement becomes
effective pursuant to the terms of this paragraph, the Option Agreement shall
remain in full force and effect in its present form.

 

--------------------------------------------------------------------------------


 

(d)                                 Instructions to Escrow Holder.  If this
Agreement and the Escrow terminate pursuant to the immediately preceding
paragraph, Escrow Holder is hereby instructed to promptly (i) deliver a fully
executed original of each of the Amended and Restated Option Agreement to DMC
and the Owner, (ii) deliver all copies of the Sublease Assignment to DMC and
(iii)  deliver to Owner and DMC all other funds and documents deposited by them,
respectively, into Escrow which are held by Escrow Holder on the date of said
termination, less, in the case of the party otherwise entitled to such funds,
however, the amount of any cancellation charges required to be paid by such
party under Paragraph 5(e).

 

(e)                                  Cancellation Fees and Expenses.  In the
event this Escrow terminates because of the default of either party, the
defaulting party shall pay all cancellation charges required to be paid by and
to Escrow Holder.  In all other cases, all such cancellation charges shall be
borne equally by the Owner and DMC.

 

(f)                                    Close of Escrow.  The Close of Escrow
shall occur on January 31, 2006, or such earlier date agreed to by the parties
(as applicable, the “Scheduled Close of Escrow”).

 

6.                                       [Intentionally deleted.]

 

7.                                       Costs and Expenses.

 

(a)                                  DMC’s Obligations.  DMC shall pay:

 

(i)                                     Transfer Tax.  Documentary transfer tax
chargeable on the Aerojet Deed and the DMC Deed, if any.

 

(i)                                     Escrow Fees.  One-half (2) of all escrow
fees and costs.

 

(ii)                                  Prorations.  DMC’s share of prorations, if
any.

 

(b)                                 Owner’s Obligations.  The Owner shall pay
(in addition to the Purchase Price):

 

(i)                                     Escrow Fees.  One-half (2) of all escrow
fees and costs.

 

(ii)                                  Prorations.  The Owner’s share of
prorations, if any.

 

(c)                                  Professional Fees, Etc.  The Owner and DMC
shall each pay the legal and professional fees and fees of other consultants
incurred by each of them respectively in connection with the transactions herein
contemplated.

 

8.                                       Prorations.  The parties recognize that
Aerojet is required to pay most expenses related to the operation of the
Property and that there will be few, if any, expenses that are to be prorated in
connection with the sale of the Option. Nevertheless, the parties agree that any
revenues and other income from the Property, real property taxes and operating
expenses, if any, affecting the Property and not paid directly by Aerojet
pursuant to the provisions of the Sublease shall be prorated as of 11:59 p.m. on
the day preceding the Close of Escrow. All bonds or special

 

--------------------------------------------------------------------------------


 

assessments, if any, due after the Close of Escrow, which relate to the Property
and relate to events occurring prior to the Close of Escrow, shall be prorated
as of the Close of Escrow.  Any supplementary tax bills received by the Owner
following the Close of Escrow and not payable by Aerojet pursuant to the
provisions of the Sublease relating to a period prior to the Close of Escrow
shall be prorated by the parties as if said tax bills had been available at the
Close of Escrow. All real property taxes and other prorations with respect to
the Property shall be calculated as of 11:59 p.m. on the day preceding the Close
of Escrow. For purposes of calculating prorations, the Owner shall be deemed to
be in title to the Property, and therefore entitled to the income, if any, and
responsible for the expenses, for the entire day upon which the Close of Escrow
occurs.

 

9.                                       Disbursements and Other Actions by
Escrow Holder.  On the date of the Scheduled Close of Escrow or such earlier
time as the parties elect to close escrow, provided that each party has
satisfied each of its obligations required by this Agreement to occur prior to
the date of the Scheduled Close of Escrow, Escrow Holder shall promptly
undertake all of the following in the manner indicated:

 

(a)                                  Funds.  Except as otherwise herein
provided, disburse all funds deposited with Escrow Holder, less items to be
charged to DMC hereunder, if any, to DMC as provided in DMC’s Wiring
Instructions.

 

(b)                                 Recording.  Cause to be recorded in the
Official Records the Aerojet Deed first followed by the DMC Deed, together with
such other instruments, if any, that the parties may mutually direct to be
recorded in the Official Records, and obtain conformed copies thereof for
distribution to the Owner and DMC.

 

(c)                                  Deliver.  Deliver (i) to each party (1) a
fully executed original of this Agreement and (2) a fully executed copy of the
Sublease Assignment, and (ii) to Owner all originals of the Amended and Restated
Option Agreement (which the parties agree shall then be of no force or effect,
each party agreeing to destroy all executed originals and execution copies
thereof).

 

(d)                                 The Owner expressly agrees that
notwithstanding the recordation of the Aerojet Deed and the Close of Escrow it
shall not disturb Aerojet in its occupancy and quiet enjoyment of the Property
pursuant to the Sublease so long as Aerojet complies with its obligations
thereunder. The parties agree that Aerojet is intended to be a third party
creditor beneficiary of this paragraph.

 

10.                                 [Intentionally deleted.]

 

11.                                 DMC’s Representations and Warranties.  In
addition to any other express agreements of DMC herein contained, the following
constitute representations and warranties of DMC to the Owner, all of which
representations and warranties shall survive the sale of the Option from DMC to
Owner and the Close of Escrow.  Each of such representations and warranties
shall be continuing and shall remain true and correct as of the Close of Escrow
with the same force and effect as if remade by DMC in a separate certificate at
that time.

 

--------------------------------------------------------------------------------


 

(a)                                  Authority.  DMC has the legal power, right
and authority to enter into this Agreement and to execute and deliver this
Agreement, to consummate the transactions contemplated by this Agreement, and to
execute and deliver the other documents, instruments and agreements required to
be executed or delivered by DMC under this Agreement without the necessity of
any act or consent of any other person whomsoever.

 

(b)                                 Requisite Action.  The execution, delivery
and performance by DMC of this Agreement and each and every agreement, document
and instrument provided for in this Agreement have been duly authorized and
approved by all corporate action on the part of DMC.

 

(c)                                  Binding Nature.  This Agreement and all
documents required hereby to be executed by DMC are and shall be valid, legally
binding obligations of and enforceable against DMC in accordance with their
terms, subject, only to applicable bankruptcy, insolvency, reorganization,
moratorium laws or similar laws or equitable principles affecting or limiting
the rights of contracting parties generally.

 

(d)                                 Contracts.  There are no oral or written
contracts between DMC and any other person or entity with respect to the
ownership, operation, maintenance, use or occupancy of the Property, other than
the Sublease and the Option Assignment.  DMC has not assigned or otherwise
granted any right or interest in the Option or the Option Agreement to any
person or entity, other than the rights expressly granted to Aerojet under the
Option Assignment.  The Sublease has not been modified or amended in any manner
whatsoever.  The Option Assignment is terminated and of no force or effect. 
Neither Aerojet nor any other person or entity has any right to exercise any
right under the Option Assignment, and Aerojet has not assigned any of its
rights under the Option Assignment to any person or entity.  Upon the Close of
Escrow, Owner will be the sole owner of the Option and the Option Agreement,
free and clear of any lien, claim, right of third party or other encumbrance
whatsoever, other than any encumbrance placed on the Option or Option Agreement
solely by Owner.

 

(e)                                  Title Matters.  Except as expressly
disclosed in the Option Agreement, upon the recordation of the Aerojet Deed and
the DMC Deed in the Official Records, there will be no matters of record against
the Property placed there by DMC or caused by the acts or omissions of DMC or
any of its agents or representatives.

 

(f)                                    [Intentionally deleted.]

 

(g)                                 Option.  DMC has not exercised and could not
exercise the Option.

 

(h)                                 Property Conditions.  DMC has not become
aware of any material adverse conditions affecting the Property caused by any
third party.

 

12.                                 Owner’s Representations and
Warranties.         In addition to any express agreements of the Owner herein
contained, the following constitute representations and warranties of the Owner
to DMC.  Each of such representations and warranties shall be continuing and
shall remain true and correct as of the Close of Escrow with the same force and
effect as if remade by Owner in a separate certificate at that time.

 

--------------------------------------------------------------------------------


 

(a)                                  Authority.  The Owner has the legal power,
right and authority to enter into this Agreement, and the instruments referenced
herein, and to consummate the transactions contemplated hereby.

 

(b)                                 Requisite Action.  All requisite action has
been taken by the Owner in connection with the entering into this Agreement, and
the instruments herein referenced, and the consummation of the transactions
hereby contemplated.

 

(c)                                  Binding Nature.  This Agreement and all
documents required hereby to be executed by the Owner are and shall be valid,
legally binding obligations of and enforceable against the Owner in accordance
with their terms, subject, only to applicable bankruptcy, insolvency,
reorganization, moratorium laws or similar laws or equitable principles
affecting or limiting the rights of contracting parties generally.

 

(d)                                 In addition to any information concerning
the Property of which Owner has become aware as a result of its ownership of the
Property, Owner has had the opportunity to inspect the Property and evaluate the
condition of the Property.

 

(e)                                  [Intentionally deleted.]

 

(f)                                    No Other Representations.  DMC has made
no representations or warranties to the Owner, oral or written, except as may be
specifically set forth in this Agreement, the Lease Assignment, or the Lease.

 

(g)                                 [Intentionally deleted.]

 

13.                                 Legal and Equitable Enforcement of this
Agreement; Indemnities.

 

(a)                                  Default by DMC.  In the event the Close of
Escrow and the consummation of the transactions herein contemplated do not occur
by reason of any default by DMC, the Owner shall have the right to pursue any
right, claim, damage and remedy available to it at law or in equity.

 

(b)                                 Default by Owner.  IN THE EVENT THE CLOSE OF
ESCROW AND THE CONSUMMATION OF THE TRANSACTION HEREIN CONTEMPLATED DO NOT OCCUR
AS HEREIN PROVIDED ON OR BEFORE THE SCHEDULED CLOSE OF ESCROW AS A RESULT OF A
REASON OTHER THAN DMC’S DEFAULT, THE OWNER AND DMC AGREE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH DMC
MAY SUFFER.  THEREFORE THE OWNER AND DMC HEREBY AGREE THAT A REASONABLE ESTIMATE
OF THE TOTAL NET DETRIMENT THAT DMC WOULD SUFFER IN THE EVENT ESCROW FAILS TO
CLOSE FOR ANY REASON OTERH THAN DMC’S DEFAULT IS AND SHALL BE, AS DMC’S SOLE AND
EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), (I) AN AMOUNT EQUAL TO THE
NON-REFUNDABLE DEPOSIT PLUS ANY INTEREST ACCRUED THEREON, AND (II) THE AMENDED
AND RESTATED OPTION AGREEMENT BECOMING EFFECTIVE ON THE RESTATED OPTION
EFFECTIVE DATE. SAID REMEDY SHALL BE DMC’S FULL, AGREED AND LIQUIDATED

 

--------------------------------------------------------------------------------


 

DAMAGES FOR THE FAILURE OF ESCROW TO CLOSE ON OR BEFORE THE SCHEDULED CLOSE OF
ESCROW, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREIN EXPRESSLY
WAIVED BY DMC.  THE PAYMENT OF THE NON-REFUNDABLE DEPOSIT AS LIQUIDATED DAMAGES
AND THE EFFECTIVENESS OF THE AMENDED AND RESTATED OPTION AGREEMENT ON THE
RESTATED OPTION AGREEMENT EFFECTIVE DATE IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO DMC PURSUANT TO CALIFORNIA CIVIL
CODE SECTIONS 1671, 1676 and 1677. DMC HEREBY WAIVES THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 3389.

 

 

 

 

 

 

 

Owner’s Initials

 

DMC’s Initials

 

 

(c)                                  Owner’s Indemnity.  Owner shall indemnify,
defend and hold harmless DMC, and each of DMC’s officers, directors, agents and
representatives, and each of their successors and assigns, from and against any
and all claims, liabilities, demands, lawsuits, litigation, losses, damages
(including consequential damages and penalties), fees, costs and expenses
(including settlement costs, and costs and expenses of counsel and other
professional fees, including those incurred in investigating, bringing or
defending any claim or action or threatened claim or action), obligations,
liens, executions, fines, awards, indebtedness, defenses and causes of action,
of every and whatever type, kind, nature, description or character
(collectively, “Claims and Liabilities”), arising out of, connected with or
relating to any breach by Owner of any of its representations and warranties
under this Agreement.

 

(d)                                 DMC’s Indemnity.  DMC shall indemnify,
defend and hold harmless Owner, and each of Owner’s managers, members, agents
and representatives, and each of their successors, heirs and assigns, from and
against any and all Claims and Liabilities arising out of, connected with or
relating to any breach by DMC of any of its representations and warranties under
this Agreement.

 

(e)                                  Non-Exclusive Remedy.  The indemnities set
forth in paragraphs (c) and (d) of this Section 13 shall forever terminate on
the first anniversary of the Close of Escrow, other than those Claims and
Liabilities for which a party has demanded indemnification in writing from the
other party prior to such time, which Claims and Liabilities shall survive such
termination.  The rights and remedies set forth in paragraphs (c) and (d) of
this Section 13 shall not be exclusive, but shall be cumulative with any other
rights and remedies available.

 

14.                                 Notices.  All notices or other
communications required or permitted hereunder shall be in writing, and shall be
personally delivered (including by means of professional messenger service) or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by facsimile transmission followed by delivery of a “hard” copy, and shall be
deemed received upon the date of receipt thereof.

 

--------------------------------------------------------------------------------


 

If to Owner:

 

Spin Forge, LLC

 

 

2 Evergreen Road

 

 

Severna Park, Maryland 21146

 

 

Attention: Joseph Allwein

 

 

Facsimile: (410) 431-7050

 

 

 

With a copy to:

 

Van Etten Suzumoto & Becket LLP

 

 

1620 26th Street, Suite 600 North

 

 

Santa Monica, California 90404

 

 

Attention: Richard S. Grant, Esq.

 

 

Facsimile: (310) 315-8210

A

 

 

 

If to DMC:

 

Dynamic Materials Corporation

 

 

5405 Spine road

 

 

Boulder, Colorado 80301

 

 

Attention: Richard Santa

 

 

Facsimile: (303) 604-1897

 

 

 

With a copy to:

 

Milan D. Smith, Jr., Esq.

 

 

Smith Crane Robinson & Parker, LLP

 

 

Suite 500, 21515 Hawthorne Boulevard

 

 

Torrance, California 90503

 

 

Fax: (310) 543-4507

 

 

 

To Escrow Holder:

 

Carolyn Marcial

 

 

Escrow Officer

 

 

First American Title Insurance Company

 

 

National Commercial Services

 

 

520 N. Central Avenue, 8th Floor

 

 

Glendale, California 91203

 

 

Facsimile: (818) 242-5916

 

Notice of change of address shall be given by written notice in the manner
detailed in this Paragraph 14.

 

15.                                 Broker. At the Close of Escrow, DMC shall
pay from funds accruing to DMC through Escrow, pursuant to DMC’s separate
agreement (the “Listing Agreement”) with Grubb & Ellis Company (“Broker”), the
brokerage commission and fees owed to DMC’s Broker in connection with the
transactions contemplated by this Agreement. The Owner represents and warrants
to DMC that it is not represented in this transaction by the Broker. DMC
represents and warrants to the Owner that except for the Broker, it has engaged
no other broker or finder in connection with any transaction contemplated by
this Agreement. The Owner represents and warrants to DMC that it has engaged no
broker or finder in connection with any transaction contemplated by this
Agreement. In the event any claims for brokers’ or finders’ fees or commissions
in connection with the negotiation, execution or consummation of this Agreement
are made by anyone other than the Broker against DMC, then the Owner shall
indemnify, save

 

--------------------------------------------------------------------------------


 

harmless and defend DMC from and against such claims if they are based upon any
statement or representation or agreement by the Owner, and DMC shall indemnify,
save harmless and defend the Owner from and against any claims, liabilities,
damages, fees, losses, costs and expenses (including reasonable attorneys’ fees
and expenses)  if made or based upon any statement, representation or agreement
made by DMC or as a result of claims of Broker or pursuant to the Listing
Agreement.

 

16.                                 Required Actions of Owner and DMC.  The
Owner and DMC each agree to execute all such instruments and documents and to
take all actions pursuant to the provisions hereof in order to consummate the
purchase and sale herein contemplated and shall use their good faith efforts and
due diligence to accomplish the Close of Escrow in accordance with the
provisions hereof.

 

17.                                 Assignment.  This Agreement may not be
assigned by either party.

 

18.                                 Miscellaneous.

 

(a)                                  Partial Invalidity.  If any term or
provision of this Agreement or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

 

(b)                                 Waivers.  No waiver of any breach of any
covenant or provision herein contained shall be deemed a waiver of any preceding
or succeeding breach thereof, or of any other covenant or provision herein
contained.  No extension of time for performance of any obligation or act shall
be deemed an extension of the time for performance of any other obligation to
act except those of the waiving party, which shall be extended by a period of
time equal to the period of the delay.

 

(c)                                  Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the permitted successors
and assigns of the parties hereto.

 

(d)                                 Professional Fees.  In the event any action
or suit is brought by a party hereto against another party hereunder by reason
of any breach of any of the covenants, agreements or provisions on the part of
the other party arising out of this Agreement, then the prevailing party shall
be entitled to have and recover of and from the other party all costs and
expenses of the action or suit, including, without limitation, actual attorney
fees, accounting and engineering fees, and any other professional fees resulting
therefrom.

 

(e)                                  Entire Agreement.  This Agreement
(including all Exhibits attached hereto) is the final expression of, and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect thereto. 
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.  The parties

 

--------------------------------------------------------------------------------


 

do not intend to confer any benefit hereunder on any person, firm or corporation
other than the parties hereto.

 

(f)                                    Time of Essence.  DMC and the Owner
hereby acknowledge and agree that time is strictly of the essence with respect
to each and every term, condition, obligation and provision hereof and that
failure to timely perform any of the terms, conditions, obligations or
provisions hereof by either party shall constitute a material breach of and a
non-curable (but waivable) default under this Agreement by the party so failing
to perform.  The provisions of this paragraph shall apply to the requirement in
this Agreement that Escrow shall close on or before the date of the Scheduled
Close of Escrow.

 

(g)                                 Construction.  Headings at the beginning of
each paragraph and subparagraph are solely for the convenience of the parties
and are not a part of the Agreement.  Whenever required by the context of this
Agreement, the singular shall include the plural and the masculine shall include
the feminine and vice versa.  This Agreement shall not be construed as if it had
been prepared by one of the parties, but rather as if both parties had prepared
the same.  Unless otherwise indicated, all references to paragraphs and
subparagraphs are to this Agreement.  All exhibits referred to in this Agreement
and the Glossary of Terms are attached and incorporated by this reference.  In
the event the date on which Owner or DMC is required to take any action under
the terms of this Agreement is not a business day, the action shall be taken on
the next succeeding business day.  A “business day” shall be a day on which the
Escrow Holder is regularly open for business to the general public.

 

(h)                                 Governing Law.  The parties hereto
acknowledge that this Agreement has been negotiated and entered into in the
State of California.  The parties hereto expressly agree that this Agreement
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of California.

 

(i)                                     Separate Counterparts.  This document
may be executed in one or more separate counterparts, each of which, when so
executed, shall be deemed to be an original.  Such counterparts shall, together,
constitute and be one and the same instrument.

 

(j)                                     Further Assurances.  Each party hereto
agrees that it will, at anytime and from time to time after the Close of Escrow,
upon request of the other party hereto, do, execute, acknowledge and deliver or
will cause to be done, executed, acknowledged or delivered, such further acts,
deeds, assignments, conveyances and assurances as may reasonably be required for
the better carrying out of the transaction envisioned by this Agreement. The
parties agree that upon the Close of Escrow, the Owner shall have the unilateral
right to record a termination of any Memorandum of Option concerning the Option
Agreement and/or the Operating Lease.

 

//

 

//

 

//

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year hereinabove written.

 

 

 

DYNAMIC MATERIALS CORPORATION,

 

 a Delaware corporation

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

Date:

 

 

 

 

 

 

 

SPIN FORGE, LLC,

 

a California limited liability company

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

GLOSSARY OF TERMS

 

1.                                       “Close of Escrow” means the date the
DMC Deed and the Aerojet Deed are recorded in the Official Records.

 

2.                                       “Escrow” means the escrow opened with
the Escrow Holder for the consummation of the transaction described in this
Agreement.

 

3.                                       “Escrow Holder” means Carolyn Marcial
Escrow Officer First American Title Insurance Company National Commercial
Services 520 N. Central Avenue, 8th Floor Glendale, California 91203.

 

4.                                       “Official Records” means the records of
the County Recorder Los Angeles County.

 

5.                                       “Opening of Escrow” means the date on
which a fully executed copy of this Agreement is delivered to Escrow Holder by
Owner and DMC and DMC and Owner have delivered into the Escrow the other
documents and agreements required to be delivered into the Escrow under
Section 4 above.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

[TO BE ATTACHED AT EXECUTION]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBLEASE

 

[TO BE ATTACHED AT EXECUTION]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AMENDED AND RESTATED OPTION AGREEMENT

 

THIS AMENDED AND RESTATED OPTION AGREEMENT (this “Agreement”) is made and
entered into on this               by and between DYNAMIC MATERIALS CORPORATION,
a Delaware corporation (“DMC”), and SPIN FORGE, LLC, a California limited
liability company (“Owner”), with respect to the following facts:

 

A.                                   The Owner owns real property (the “Owned
Land”) located in Los Angeles County, California with a street address of 1700
East Grand Avenue, El Segundo, California 90245 and more particularly described
on Exhibit A attached hereto and incorporated herein by this reference. The
Owned Land, together with all appurtenant easements and other appurtenances
thereto, together with all buildings, structures, and other improvements located
thereon and all fixtures attached thereto (collectively, the “Building”), is
referred to herein collectively as the “Property.”

 

B.                                     The Property is currently subject to that
certain Operating Lease dated as of March 18, 1998 (the “Operating Lease”)
between Owner and DMC providing for the lease of the Property by DMC from Owner.

 

C.                                     DMC and Owner have entered into an Option
Agreement dated as of March 18, 1998, which agreement (as heretofore modified,
the “Option Agreement”) has been previously modified by written Amendments One
through Five inclusive.

 

D.                                    The Option Agreement was entered into
concurrently with that certain Asset Purchase Agreement (the “Purchase
Agreement”) dated as of March 18, 1998.  Capitalized terms used in this
Agreement and not otherwise defined in this Agreement shall have the meanings
ascribed thereto in the Purchase Agreement.

 

E.                                      DMC has subleased the Property to
Aerojet-General Corporation (“Aerojet”) pursuant to the provisions of a Sublease
dated September 17, 2004 (the “Sublease”).

 

F.                                      DMC and Owner wish to further amend the
Option Agreement and to restate the contents thereof in its entirety as set
forth herein.

 

NOW, THEREFORE, in consideration of the payment by DMC to Owner of the Option
Fee and the Extension Fee and in consideration of the promises and agreements of
the parties set forth herein, the sufficiency of which is hereby acknowledged by
both Owner and DMC, Owner and DMC hereby promise and agree as follows:

 

1.                                       Option. Owner hereby grants to DMC an
exclusive option (the “Option”) to purchase the Property on the terms and
subject to the conditions set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

A.                                   Term. The term of the Option (the “Term”)
commenced as of March 18, 1998 and shall terminate on January 1, 2012.

 

B.                                     Time of Exercise. The Option may be
exercised by DMC at any time from and after November 1, 2006 12:01 a.m. P.S.T.
until the expiration of the Term.

 

C.                                     Procedure for Exercise. The Option may be
exercised during the time specified in Section 1(B) by delivering to Owner a
written notice of exercise (the “Exercise Notice”) stating that DMC is thereby
exercising the Option.

 

2.                                       Purchase Price.

 

The purchase price for the Property upon exercise of the Option (the “Purchase
Price”) shall be Two Million Eight Hundred Eighty Thousand Dollars
($2,880,000.00); provided, however, that if the Option is exercised after
January 31, 2007, the Purchase Price shall the greater of (A) the fair market
value of the Property at the time the Option is exercised (as determined in
accordance with the procedures set forth in Article 1, Section C of the
Operating Lease for the determination of “Extended Term Base Rent”) or (B) Two
Million Eight Hundred Eighty Thousand Dollars ($2,880,000.00); and provided
further that if the Option is exercised on or before January 31, 2007 but the
purchase of the Property is not closed on or before January 31, 2007 due to the
default of the Owner or the fact that the sixty (60) day period called for in
Section 11 hereof has not yet passed, the Purchase Price shall be Two Million
Eight Hundred Eighty Thousand Dollars ($2,880,000.00), provided that the
purchase of the Property is closed within a reasonable period of time after
Owner has cured such default.

 

3.                                       Documents Received by DMC. DMC hereby
acknowledges that, as of the date of this Agreement, DMC has received copies of
the following documents:

 

A.                                   The Land Title Survey of the Property
prepared by Guy J. Olsen, dated June 27, 1997.

 

B.                                     The Owner’s Policy of Title Insurance
Number 7130117X49 covering the Property dated effective February 26, 1998 issued
by Chicago Title Insurance Company to Owner; and Owner’s Policy of Title
Insurance Number 9632400-8 covering the Property dated effective December 11,
1996 issued by First American Title Insurance Company (the “Current Policy”).

 

4.                                       Owner’s Affirmative Operating
Covenants. Until the earliest to occur of the end of the Term, the purchase of
the Property by DMC (or any assignee of DMC’s interest in the Option), or the
termination of this Agreement, Owner shall operate, maintain, and repair the
Property in a manner required under the Operating Lease. In addition, Owner
agrees to further cooperate with DMC as follows:

 

A.                                   Owner hereby agrees that DMC (and/or its
nominee(s)) and their agents (“Authorized Parties”) shall have the right during
the Term to access all and any part of the Property to undertake such
inspections, investigations, tests, studies (including, but not limited to,
entitlement and/or economic and feasibility studies and the environmental
condition of the

 

--------------------------------------------------------------------------------


 

Property), review materials and determine the feasibility of obtaining such
permits (including, without limitation, those related to title, lawful
subdivision, economic and feasibility studies, zoning, building codes, setback
and other similar requirements and other governmental regulations, engineering
tests, government entitlements, economic feasibility and the existence and
location of utilities), as DMC or other Authorized Party may elect to obtain.
The activities envisioned and authorized by this Section 4 (A) are sometimes
referred to herein as “Section 4 (A) Activities.”

 

B.                                     The rights granted in Section 4 (A) above
are expressly conditioned upon fulfillment of the following requirements:

 

(i)                                     The Authorized Parties shall not
unreasonably interfere with Aerojet’s or any authorized third party’s use or
operation of the Property;

 

(ii)                                  Representatives of Owner shall be notified
at least two (2) business days prior to the time when any Authorized Party will
be on the Property and Owner’s representatives shall have the right to accompany
the Authorized Party at all times when the same are on the Property and to take
“split samples” of any tests conducted;

 

(iii)                               No Authorized Party shall invade, alter or
destroy the Property, nor any improvement thereon in any manner whatsoever,
except as expressly agreed by Owner; provided, however, Authorized Parties may
do such invasive environmental, soils and geological testing as may be
commercially reasonable so long as the requirements of subsection (e) and
Section 3 below are satisfied;

 

(iv)                              DMC shall obtain and maintain (i) liability
insurance in the amount of, at least, One Million Dollars ($1,000,000) for
property damage coverage and in the amount of, at least, One Million Dollars
($1,000,000) for personal injury coverage, and (ii) such workers’ compensation
insurance and disability insurance, as required by law, all of which insurance
shall name Owner as an additional insured party with respect to DMC and any
other Authorized Party.  DMC (or any Authorized Party desiring to enter upon the
Property to undertake Section 4 (A) Activities) shall provide to Owner one or
more certificates of insurance evidencing such coverage prior to entering upon
the Property for the purpose of conducting any Section 4 (A) Activities; and

 

(v)                                 Except as expressly noted herein, any
Section 4 (A) Activity performed on, or in connection with the Property by DMC,
or any other Authorized Party, shall be at that party’s sole cost and expense. 
DMC, for itself and any Authorized Party, covenants and agrees to pay, or caused
to be paid, in full all persons who perform labor upon or furnish materials to
the Property and not to permit or suffer any mechanic’s or materialman’s lien(s)
of any kind or nature to be asserted or enforced against the Property, for any
work done or materials furnished thereon or thereto at the instance or request
of, or on behalf of DMC, or any other Authorized Party.  Moreover, DMC shall
have the responsibility to remove, or cause to be removed, from the Property and
lawfully dispose of all cuttings, debris, core samples, test borings, materials,
and any other remains or samples resulting from any Section 4 (A) Activities, at
its sole cost and expense.

 

--------------------------------------------------------------------------------


 

C.                                     DMC, for itself and any Authorized Party,
hereby agrees to indemnify, defend and hold Owner, its agents, representatives
and assigns, free and harmless from and against any and all losses, costs,
liabilities, claims, damages or expenses of any kind (including, without
imitation, reasonable attorney fees and costs) arising out of any Section 4
(A) Activities, or any other acts or omissions caused, suffered, authorized or
permitted by DMC, or any other Authorized Party, on or in connection with the
Property in connection with the carrying out of any Section 4 (A) Activities. 
Moreover, DMC hereby agrees, at its sole cost and expense, to promptly restore,
or cause to be restored, the Property substantially to its condition immediately
prior to the performance of the Section 4 (A) Activities by DMC or any other
Authorized Party.

 

D.                                    Owner understands that DMC and/or another
Authorized Party may undertake the necessary processes and investigations with
the cognizant government authorities for the master planning of the Property
(“Master Planning Activities”), including, but not limited to, obtaining from
the City of El Segundo and any other cognizant governmental entities, a vesting
tentative map, environmental impact reports, conditional use permits, and/or any
other entitlement(s) deemed necessary or appropriate by DMC or any Authorized
Party to enhance the developability of the Property.

 

E.                                      Owner hereby authorizes DMC and any
other Authorized Party to undertake the Master Planning Activities with respect
to the Property and, subject to the restrictions herein contained, authorizes
DMC and such other Authorized Party to exercise such powers in its name and
stead as may be necessary and appropriate in connection therewith.

 

F.                                      Owner hereby agrees to join in executing
any applications for governmental approvals and/or entitlements reasonably as
may be requested by DMC from time to time in connection with such Master
Planning Activities, but with no personal obligation being assumed by Owner
beyond that of executing applications or other documents prepared by DMC or an
Authorized Party in connection with the Property.  DMC will reimburse, or cause
the relevant Authorized Party to reimburse, Owner’s reasonable out-of-pocket
expenses, if any, incurred in cooperating with such attempts to obtain
governmental approvals.

 

G.                                     The agreement by Owner to cooperate with
such Master Planning Activities and any other provision of this Agreement shall
not be construed as making either a partner or joint venturer of the other.

 

H.                                    If for any reason DMC or another
Authorized Party does not acquire the Property from Owner, DMC shall deliver to
Owner, at no cost or expense to Owner, such written work product, except that
which is subject to a recognized legal privilege, pertaining to the development
and improvement of the Property as it has in its possession or control.

 

5.                                       Owner’s Negative Operating Covenant.
Until the earliest to occur of the end of the Term, the purchase of the Property
by DMC (or any assignee of DMC’s interest in the Option) or the termination of
this Agreement, Owner shall not, without the prior written consent of DMC, which
consent shall not be unreasonably withheld, sell, convey, further option, lease,
or otherwise cloud title to the Property or any portion thereof or contract to
do any of the foregoing.

 

6.                                       Title.                   Title to the
Property shall be subject to the following matters:

 

--------------------------------------------------------------------------------


 

A.                                   The lien for general real property taxes,
general assessments, and all installments of special assessments against the
Property for the year of Closing and all subsequent years.

 

B.                                     The matters set forth in the Current
Policy other than monetary liens that are approved pursuant to Section 6 (A) or
6 (C).

 

C.                                     Any and all matters accepted or deemed
accepted by DMC pursuant to Section 8 of this Agreement.

 

The foregoing title exceptions are collectively referred to herein as the
“Permitted Exceptions.”

 

7.                                       Title Commitment. Owner shall within
ten (10) days after its receipt of the Exercise Notice, furnish to DMC a
preliminary report (the “Preliminary Report”) from a title insurance company
reasonably acceptable to both Owner and DMC (the “Title Company”) showing title
to the Property vested in Owner. Contemporaneous with the delivery of the
Preliminary Report, the Title Company shall deliver to DMC copies of all
instruments referred to in the Preliminary Report.

 

8.                                       Title Matters.

 

A.                                   Objection by DMC. Within ten (10) days
after DMC’s receipt of the Preliminary Report, DMC shall give Owner notice of
all title defects to which it objects disclosed by the Preliminary Report
(“Title Defects”) that are not already deemed approved pursuant to Section 6
(A) and (B) hereof. Any and all Title Defects which are not objected to by
notice from DMC to Owner given within said ten (10) day period shall be deemed
accepted by DMC and shall constitute Permitted Exceptions.

 

B.                                     Owner’s Option to Cure. In the event DMC
gives Owner timely notice of DMCs objection to any Title Defects, Owner shall
have the right to cure such Title Defects at or prior to the Closing as provided
in this Section 8 (B) but shall not be obligated hereby to cure any such Title
Defects or to incur any expense in connection with any such cure.  For purposes
hereof, a Title Defects shall be deemed cured if (i) the Title Company deletes
the Title Defects from the Preliminary Report and the Policy; or (ii) the Title
Company undertakes in writing to add a provision to the Policy obligating the
Title Company, within the limits of such Policy, to protect DMC against loss or
damage incurred on account of such Title Defects.

 

C.                                     Termination by DMC. If each of the Title
Defects timely objected to by DMC has not been cured prior to the date of the
Closing, DMC shall have the right, as its sole and exclusive remedy, to be
exercised by written notice given to Owner at or prior to the Closing, to:
(i) terminate this Agreement; (ii) waive its objection to such Title Defects and
accept the same as Permitted Exceptions; or (iii) reduce the Purchase Price to
reflect the detriment to the Property caused by the Title Defects as mutually
agreed by Owner and DMC, provided that Owner and DMC shall have no obligation to
agree on such amount.  In the event DMC does not notify Owner and the Escrow
Holder at or prior to the Closing (i) of its decision to terminate this

 

--------------------------------------------------------------------------------


 

Agreement, (ii) that the Owner and DMC have not reached agreement on the
reduction of the Purchase Price, or (iii) DMC has decided not to waive its
objection(s) to any non-cured Title Defects, DMC shall be deemed to have waived
its objection to such Title Defects and to have accepted such Title Defects as
Permitted Exceptions.  In the event this Agreement is terminated by DMC pursuant
to this Section 8 (C) both parties shall thereupon be relieved of all further
obligations hereunder.

 

9.                                     As-Is Sale. DMC is thoroughly familiar
with the condition of the Property.  DMC IS NOT RELYING ON ANY REPRESENTATION,
WARRANTY, WRITTEN INFORMATION, DATA, REPORT OR STATEMENT OF OWNER OR ITS AGENTS
AS TO THE CONDITION OF THE PROPERTY AND IS PURCHASING THE PROPERTY IN ITS
“AS-IS” “WHERE-IS” CONDITION, WITH ALL FAULTS, BASED SOLELY UPON DMC’S KNOWLEDGE
OF THE PROPERTY AND ITS OWN INDEPENDENT INSPECTION AND REVIEW OF THE PROPERTY.
BY CONSUMMATING THE CLOSING, DMC SHALL BE DEEMED TO HAVE BEEN SATISFIED WITH ALL
ASPECTS OF THE PROPERTY, INCLUDING. WITHOUT LIMITATION, THE CONDITION AND
PHYSICAL ASPECTS OF THE BUILDING, THE CONDITION OF THE PROPERTY, THE
AVAILABILITY OF UTILITIES AND SANITARY FACILITIES AND THE SUITABILITY OF THE
PROPERTY FOR ITS INTENDED USE.

 

10.                                 Prorations. Real property taxes,
assessments, and current installments of special assessments on the Property
shall be prorated to the date of Closing.  All other items of income and expense
for the Property shall be prorated to the date of the Closing based upon the
best information available on the date of the Closing. Prorations under this
Section 10 based upon estimated amounts or deferred until further information
becomes available shall be re-prorated between the parties after the Closing as
soon as the information required to make a definitive proration becomes
available.

 

11.                                 Closing. The purchase and sale of the
Property, and each of the deliveries contemplated below, shall be consummated on
or before sixty (60) calendar days after the date of the Exercise Notice through
an escrow (the “Escrow”) with an escrow company located in Los Angeles County
that is reasonably satisfactory to Owner and DMC (the “Escrow Holder”).  Escrow
shall be opened as soon as practicable following DMC’s exercise of the Option. 
This Agreement, as well as any escrow instructions executed by DMC and Owner at
the request of the Escrow Holder shall constitute the Escrow Holder’s
instructions.  In the event of any conflict or inconsistency between this
Agreement and any other instructions delivered to the Escrow Holder, the terms
of this Agreement shall govern the duties of the Escrow Holder and the rights
and obligations of DMC and Owner. At the Closing:

 

A.                                   DMC (or any assignee of DMC’s interest in
the Option) shall pay to Owner the Purchase Price as well in cash or other
immediately available funds

 

B.                                     Owner shall convey the fee simple
absolute of the Property to DMC (or any assignee of DMC’s interest in the
Option) by grant deed, free and clear of all liens and encumbrances, subject
only to the Permitted Exceptions.

 

--------------------------------------------------------------------------------


 

C.                                     Owner shall assign, deliver and otherwise
transfer (as appropriate) to DMC (or any assignee of DMC’s interest in the
Option) and DMC (or any assignee of DMC’s interest in the Option) shall assume
(as appropriate) all obligations of Owner under, any and all service,
maintenance and management agreements, if any, affecting the Property unless DMC
(or any assignee of DMC’s interest in the Option) have requested that Owner
terminate any such prior to the Closing, and all plans, specifications, surveys,
studies, warranties, licenses, permits, certificates of occupancy and all other
similar items in Owner’s possession or control affecting the Property.

 

D.                                    Owner shall obtain the unconditional
commitment of the Title Company to issue to DMC its ALTA extended coverage
policy of title insurance (the “Policy”) insuring title to the Property in DMC
(or any assignee of DMC’s interest in the Option) in the amount of the Purchase
Price.

 

E.                                      The parties shall each do or cause to be
done such other matters and things as shall be necessary or appropriate to
consummate the Closing.

 

F.                                      Each party shall pay (through deliver
into the Escrow or from funds derived from a portion of the Purchase Price)
one-half of any charges imposed by the Escrow Company for its services, Owner
shall pay the premium charged by the Title Company for the Policy, the cost of
any survey or survey update necessary for the Title Company to issue the Policy,
the cost of any Documentary Transfer Tax, and the cost of discharging any
monetary encumbrance that is a lien on the Property, and DMC (or any assignee of
DMC’s interest in the Option) shall pay all recording fees.

 

12.                                 Sales Commissions. Owner and DMC shall each
indemnify, defend and hold the other harmless from and against any and all
claims for commissions, fees or other compensation made by any real estate
broker, agent, salesman, finder, or other person as a result of the sale of the
Property herein contemplates on account of any implied or express commitment or
undertaking to pay such a commission or fee made by the indemnifying party.

 

13.                                 Assignment. This Agreement shall be binding
and effective on and inure to the benefit of the successors and assigns of the
parties hereto.  Either party shall have the right to assign its rights under
this Agreement to any person or entity without obtaining the consent of the
other party. Upon any such assignment and the assumption in writing by the
assignee of all obligations and benefits under this Agreement by the assignee
(with a copy of such assignment and assumption being delivered to the
non-assigning party hereunder) the assignor shall be relieved of any further
financial or other obligation to the other party under this Agreement.

 

14.                              Recording. Owner and DMC shall promptly upon
the request of either of them execute a short form memorandum of this Agreement
in form and substance acceptable to both Owner and DMC and suitable for
recording and, at the option of either party, may file such memorandum for
record in the Official Records of Los Angeles County, California.

 

15.                               Specific Performance. The parties agree that
it is impossible to measure in money the damages which would accrue to DMC by
reason of a failure by Owner to perform any of the obligations as set forth in
this Agreement.  Accordingly, Owner agrees that DMC

 

--------------------------------------------------------------------------------


 

may have specific performance of this Agreement in any court of competent
jurisdiction.  Furthermore, if DMC or any successor-in-interest institutes any
action or proceeding to enforce the provisions of this Agreement, any person
(including Owner) against whom such action or proceeding is brought hereby
waives the claim or defense therein that DMC or any successor-in-interest has an
adequate remedy at law.

 

16.                                Attorneys’ Fees. In the event that a law suit
is brought to enforce or interpret all or any portion of this Agreement, the
prevailing party in such suit shall be entitled to recover, in addition to any
other relief available to such party, reasonable costs and expenses, including,
without limitation, attorneys’ fees, incurred in connection with such suit.

 

17.                                 Notices. All notices provided for herein
shall be in writing and shall be deemed given to a party when a copy thereof,
addressed to such party as provided herein, is actually delivered by personal
delivery, by overnight courier service, by facsimile transmission, or by
certified or registered mail, return receipt requested, to the address of such
party.  All notices to Owner shall be addressed to Owner at the following
address and facsimile number or such other address and facsimile number of which
Owner gives DMC notice hereunder:

 

If to Owner:

 

Spin Forge, LLC

 

 

2 Evergreen Road

 

 

Severna Park, Maryland 21146

 

 

Attention: Joseph Allwein

 

 

Facsimile: (410) 431-7050

 

 

 

With a copy to:

 

Van Etten Suzumoto & Becket LLP

 

 

1620 26th Street, Suite 600 North

 

 

Santa Monica, California 90404

 

 

Attention: Richard S. Grant, Esq.

 

 

Facsimile: (310) 315-8210

A

 

 

 

All notices to DMC shall be addressed to DMC at the following address and
facsimile number or such other address and facsimile number of which DMC gives
Owner notice hereunder:

 

 

 

If to DMC:

 

Dynamic Materials Corporation

 

 

5405 Spine road

 

 

Boulder, Colorado 80301

 

 

Attention: Richard Santa

 

 

Facsimile: (303) 604-1897

 

 

 

With a copy to:

 

Milan D. Smith, Jr., Esq.

 

 

Smith Crane Robinson & Parker, LLP

 

 

Suite 500, 21515 Hawthorne Boulevard

 

 

Torrance, California 90503

 

 

Fax: (310) 543-4507

 

--------------------------------------------------------------------------------


 

Either party may change its address for notice purposes by giving notice thereof
to the other party in accordance with the provisions of this Section 17.

 

18.                                 Governing Law and Venue. The validity and
effect of this Agreement shall be determined in accordance with the laws of the
State of California (without regard to its conflict of law doctrine) and the
venue for any action to enforce or interpret this Agreement shall be in a court
of competent jurisdiction located in the State of California and each of the
parties consents to the jurisdiction of such court in any such action or
proceeding and waives any objection to venue laid therein.

 

19.                                 Survival. This Agreement and all obligations
provided herein shall, to the extent not fully satisfied and performed by or
through the Closing, survive the Closing and the conveyance of title to the
Property.

 

20.                                 Computation of Time. If any event or
performance hereunder is scheduled or required to occur on a date which is on a
Saturday, Sunday, or legal state or federal holiday in Los Angeles, California,
the event or performance shall be required to occur on the next day which is not
a Saturday, Sunday, or legal state or federal holiday in Los Angeles,
California.

 

21.                                 Entire Agreement. This Agreement contains
the entire understanding and agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements, commitments,
understandings, warranties, and negotiations, all of which are by the execution
hereof rendered null and void.  No amendment or modification of this Agreement
shall be made or deemed to have been made unless in writing, executed by the
party or parties to be bound thereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below intending that it be valid and effective from and after the date
first above written.

 

 

DYNAMIC MATERIALS CORPORATION,

 

 a Delaware corporation

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

Date:

 

 

 

 

 

SPIN FORGE, LLC,

 

a California limited liability company

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SUBLEASE ASSIGNMENT

 

[TO BE ATTACHED AT EXECUTION]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AEROJET DEED

 

[TO BE ATTACHED AT EXECUTION]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

DMC DEED

 

[TO BE ATTACHED AT EXECUTION]

 

--------------------------------------------------------------------------------